 

Exhibit 10.1

 



 

DMA TERMINATION AGREEMENT

 

This DMA TERMINATION AGREEMENT (this “Agreement”), dated as of March 31, 2017,
is by and among Orchard Securities, LLC, a Utah limited liability company (
“Orchard”), Lightstone Value Plus Real Estate INCOME Trust, Inc., a Maryland
corporation (the “REIT” and together with Orchard, the “Parties” and
individually, a “Party”).

 

WITNESSETH:

 

WHEREAS, each of the Parties is a party to that certain Dealer Manager
Agreement, dated March, 2015 (the “Dealer Manager Agreement”);

 

WHEREAS, the Parties wish to terminate the Dealer Manager Agreement;

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties, intending to be legally bound,
hereby agree as follows:

 

1.Termination of the Dealer Manager Agreement. Each of Orchard and the REIT,
hereby agree and acknowledge that, notwithstanding any term of the Dealer
Manager Agreement, as of March 31, 2017 (the “Effective Date”), the Dealer
Manager Agreement will be irrevocably and unconditionally terminated (requiring
no further action on the part of the parties thereto), and that each shall have
no further liability or obligation under the Dealer Manager Agreement, in law or
in equity, to the other, regardless of when any such liability or obligation
arises or becomes known.

 

2.Counterparts. This Agreement may be executed in counterparts (including by
facsimile or other electronic transmission), each one of which shall be deemed
an original and all of which together shall constitute one and the same
Agreement.

 

3.Governing Law. This Agreement shall be governed by, interpreted under, and
construed and enforced in accordance with, the Law of the State of New York, not
taking into account any rules of conflicts of laws that would cause the
application of the laws of any other jurisdiction.

 

4.Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.

 

5.Further Assurances. Each Party shall execute and deliver such additional
documents as may be reasonably requested by any other Party to consummate the
transactions contemplated by this Agreement.

 

6.Parties in Interest. Nothing in this Agreement shall create or be deemed to
create any third party beneficiary rights in any person not a party to this
Agreement.

 

7.Entire Agreement. This Agreement constitutes the entire agreement and
understanding among the Parties in respect of the subject matter hereof and
thereof and supersedes all prior and contemporaneous arrangements, agreements
and understandings, both oral and written, whether in term sheets, presentations
or otherwise among the Parties, or between any of them, with respect to the
subject matter hereof and thereof.

 

8.Headings. The headings and captions herein are inserted for convenience of
reference only and are not intended to govern, limit or aid in the construction
of any term or provision hereof.

 

[Remainder of page intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

ORCHARD SECURITIES, LLC

 

  By:     /s/ Kevin Bradburn   Name: Kevin Bradburn   Title: President  

 

LIGHTSTONE REAL ESTATE INCOME TRUST, INC.

 

  By:     /s/ David Lichtenstein   Name: David Lichtenstein   Title: Chief
Executive Officer  



 



2 

 

 